Name: Commission Delegated Regulation (EU) NoÃ 635/2013 of 25Ã April 2013 supplementing Council Regulation (EC) NoÃ 73/2009 as regards the basis of calculation for reductions to be applied to farmers by Member States due to the adjustment of payments in 2013 and financial discipline for calendar year 2013
 Type: Delegated Regulation
 Subject Matter: agricultural policy;  budget
 Date Published: nan

 2.7.2013 EN Official Journal of the European Union L 183/1 COMMISSION DELEGATED REGULATION (EU) No 635/2013 of 25 April 2013 supplementing Council Regulation (EC) No 73/2009 as regards the basis of calculation for reductions to be applied to farmers by Member States due to the adjustment of payments in 2013 and financial discipline for calendar year 2013 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 11a thereof, Whereas: (1) Article 10a of Regulation (EC) No 73/2009, which applies as from 1 January 2013, provides for an adjustment of direct payments in respect of 2013. Article 11 of that Regulation provides for an adjustment for reasons of financial discipline. Provision should be made to ensure an optimal application of those adjustments in 2013. (2) In the interest of transparency and predictability, it is appropriate that the method of calculation of both adjustments in the process of calculating the amount of the payments to be made to farmers in respect of 2013 corresponds to the method for calculating the reduction due to modulation under Articles 7 and 10 of Regulation (EC) No 73/2009 and to financial discipline under Article 11 of that Regulation as provided for in Article 79(1) of Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (2). (3) Since this Regulation applies to aid applications in respect of 2013, it should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 Reductions due to the adjustment of direct payments in 2013 provided for in Article 10a of Regulation (EC) No 73/2009 as well as reductions due to financial discipline provided for in Article 11 of that Regulation for calendar year 2013 shall be applied to the sum of the payments from the different support schemes listed in Annex I to Regulation (EC) No 73/2009 to which each farmer is entitled to after the application of Article 78 of Regulation (EC) No 1122/2009. Those reductions shall be applied before the reductions provided for in Article 79(2) of Regulation (EC) No 1122/2009 are applied. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply to aid applications in respect of 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 65.